Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 21-1498

                             LYNETT S. WILSON,

                          Plaintiff, Appellant,

                                       v.

 DENIS RICHARD MCDONOUGH, Secretary, U.S. Department of Veterans
          Affairs; U.S. DEPARTMENT OF VETERANS AFFAIRS,

                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Nancy Torresen, U.S. District Judge]


                                    Before

                        Barron, Chief Judge,
                 Lynch and Thompson, Circuit Judges.


     Andrew T. Tutt, with whom Mike Mosher, R. Stanton Jones, and
Arnold & Porter Kaye Scholer LLP were on brief, for appellant.
     John G. Osborn, Assistant United States Attorney, with whom
Darcie N. McElwee, United States Attorney, was on brief, for
appellee.



                                June 14, 2022
            THOMPSON, Circuit Judge.           This federal-sector employment

dispute    has    ping-ponged     between     the   Federal    Circuit       and   the

District of Maine.          Ultimately though, a federal judge in the

District     of    Maine    granted       Defendants'       motion     to    dismiss

Plaintiff's case under Civil Rule 12(b)(1) (lack of jurisdiction)

and Civil Rule 12(b)(6) (failure to state a claim).                  See Wilson v.

Dep't of Veterans Affs., No. 20-cv-00019, 2021 WL 1840753, at *1

(D. Me. May 7, 2021).           Writing just for the parties, we assume

their fluency with the facts, the procedural history, and the

arguments offered and so mention only what is needed to justify

why we — after applying de novo review, see Chiang v. Skeirik, 582

F.3d 238, 241 (1st Cir. 2009) — affirm the judge's order.                          See

generally Keach v. Wheeling & Lake Erie Ry. (In re Montreal, Me.

& Atl. Ry.), 888 F.3d 1, 8 n.4 (1st Cir. 2018) (explaining that

when reviewing a motion-to-dismiss grant, "we are not wed to the

lower court's reasoning but may affirm on any ground supported by

the record").

            A federal employee like Plaintiff can contest certain

"serious personnel actions" (terminations or suspensions from

service,    for    instance)     via   an     appeal   to    the    Merit    Systems

Protection       Board   ("MSPB"),     an    administrative        agency    in    the

executive    branch      that   decides     disputes   between       other   federal

agencies and their employees.           See Perry v. Merit Sys. Prot. Bd.,

137 S. Ct. 1975, 1979 (2017).               She can simply claim "the agency


                                       - 2 -
had insufficient cause for taking the action under the CSRA," short

for the Civil Service Reform Act.           See Kloeckner v. Solis, 568

U.S. 41, 44 (2012).   And she can "also or instead charge the agency

with discrimination prohibited by another federal statute," a kind

of charge called a "mixed case."        Id.

           Plaintiff's appellate lawyers say hers "is a 'mixed

case'" (different attorneys represent her here and so are not

responsible for what happened earlier).          Generally speaking (and

as relevant to our analysis), if the MSPB decides a mixed case, a

dissatisfied employee can appeal to the Federal Circuit — but only

if she drops her discrimination claim (limiting her appeal to CSRA

claims) and files her appeal "within 60 days after the [MSPB]

issues notice of the final order or decision of the [MSPB]."             See

5 U.S.C. § 7703(b)(1)(A)-(B).         Also generally speaking (and as

likewise pertinent to our opinion), the employee can instead choose

to pursue her mixed case in the appropriate district court if she

files her complaint "within 30 days" after "receiv[ing] notice of

the" MSPB's final order or decision.          See id. § 7703(b)(2).

           The parties spar about whether the District Court in

Maine had statutory jurisdiction over the case — a battle centered

around   complex   issues,   like    whether    Plaintiff    is   judicially

estopped   from    raising   a   discrimination      claim    because   (as

Defendants see it) she previously got the judge to transfer the

case to the Federal Circuit by waiving her discrimination claim;


                                    - 3 -
and whether, even if she waived her "freestanding discrimination

claim," the District of Maine still had jurisdiction because

(according to Plaintiff's view of the Federal Circuit's take on

Supreme Court precedent) her CSRA claims "involve allegations of

discrimination   that   would   violate     the   discrimination    laws."

Happily for us, we need not resolve these difficult questions.

This is because caselaw allows us to assume statutory jurisdiction

— as distinct from constitutional jurisdiction — to follow an

easier path to decision.    See, e.g., Díaz-Báez v. Alicea-Vasallo,

22 F.4th 11, 17 n.3 (1st Cir. 2021).        And here that path involves

the untimeliness of Plaintiff's complaint.            See generally United

States v. Cruz-Ramos, 987 F.3d 27, 39 (1st Cir. 2021) (explaining

that often "the simplest" way to decide a case is "the best" way).

          Plaintiff     (through    her    original    lawyer)   opted   to

participate in "E-filing" with the MSPB, meaning she "consent[ed]

to accept service of all pleadings filed by other registered E-

Filers and all documents issued by the [MSPB] in electronic form."1




     1 Like district judges, we may — at the motion to dismiss
stage and without turning the motion into one for summary judgment
— consider "documents the authenticity of which are not disputed
by the parties; . . . official public records; . . . documents
central to the plaintiff's claim; [and] . . . documents
sufficiently referred to in the complaint." See Newman v. Lehman
Bros. Holdings Inc., 901 F.3d 19, 25 (1st Cir. 2018) (quoting
Freeman v. Town of Hudson, 714 F.3d 29, 36 (1st Cir. 2013)); see
also Schatz v. Republican State Leadership Comm., 669 F.3d 50, 55-
56 (1st Cir. 2012) (adding that we can also consider "'concessions'
in plaintiff's 'response to the motion to dismiss'" (quoting


                                   - 4 -
The MSPB issued its initial decision in her case on May 16, 2019.

And a paralegal specialist with the MSPB certified that this

"[d]ocument[]   was   .   .   .   sent"   via   "[e]lectronic   [m]ail"   to

Plaintiff's lawyer.

          The decision said it would "become final on June 20,

2019, unless" Plaintiff or Defendants filed "a petition for review"

with the MSPB "by that date."         The decision also explained the

"general rule" that "an appellant seeking judicial review of a

final [MSPB] order must file a petition for review with the U.S.

Court of Appeals for the Federal Circuit . . . within 60 calendar

days of the date this decision becomes final" — unless her case

involves a discrimination claim, in which case she must file a

civil suit in "the appropriate U.S. district court (not the U.S.

Court of Appeals for the Federal Circuit) within 30 calendar days

after this decision becomes final."

          Plaintiff admits the decision became final on June 20,

2019, a date taken straight from her complaint.          So she had until

July 19, 2019 — 30 days from June 20, 2019 — to file her "mixed

case" suit.     But she waited 59 days before filing her petition

with the Federal Circuit, on August 19, 2019.          The bottom line is

that she is time-barred from litigating in the district court.




Arturet-Vélez v. R.J. Reynolds Tobacco Co., 429 F.3d 10, 13 n.2
(1st Cir. 2005))).


                                    - 5 -
             And Plaintiff's arguments to the contrary do not alter

this conclusion.              We say that because when it comes to her key

contentions        —    for    example,   her    suggestions     that   the   Federal

Circuit's sending the case to the District of Maine constituted a

legal     ruling       "that    the   District    of   Maine    had   jurisdiction,"

entitled     to    law-of-the-case        effect;      that    "the   complaint   and

record"     do     not    "conclusively         establish      untimeliness";     that

"apparently [she] never received notice through the MSPB's e-

filing system that the decision had in fact become final"; and

that the record if anything reveals that she is entitled to

"equitable tolling" — she waived them by not raising them before

the district judge.              See, e.g., Newman, 901 F.3d at 27; Cao v.

Puerto Rico, 525 F.3d 112, 115-16 (1st Cir. 2008); Barrett ex rel.

Estate of Barrett v. United States, 462 F.3d 28, 40 n.9 (1st Cir.

2006).2

     Affirmed, with the parties to bear their own costs.



     2In her memo opposing Defendants' dismissal motion, Plaintiff
made passing reference to res judicata, collateral estoppel, and
claim preclusion — not only did she not explain or apply the
elements of these doctrines, but she never explained whether or
how these doctrines relate to law of the case.        And passing
references like hers are not enough to present and preserve an
issue for review. See, e.g., Iverson v. City of Bos., 452 F.3d
94, 102 (1st Cir. 2006); McCoy v. Mass. Inst. of Tech., 950 F.2d
13, 22 (1st Cir. 1991). Also, to the extent she implies that we
cannot deem an equitable-tolling argument waived in situations
like hers, she is wrong. See, e.g., Chalifoux v. Chalifoux, 701
F. App'x 17, 22-23 (1st Cir. 2017) (per curiam); Cao, 525 F.3d at
115-16; Barrett, 462 F.3d at 40 n.9.


                                          - 6 -